Citation Nr: 0843446	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability (posterior disruption of 
anastomosis secondary to traumatic catheterization), claimed 
due to VA treatment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
March 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision.


FINDINGS OF FACT

1.  The veteran has developed additional disabilities since 
his prostate surgery.

2.  No additional disability has been shown to be the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA. 

3.  There is no probative evidence showing that consent was 
not given with respect to the additional treatment following 
his initial prostate surgery.

4.  No unforeseeable disabilities resulted from the veteran's 
VA treatments.


CONCLUSION OF LAW

Criteria for compensation under 38 U.S.C.A. § 1151 for 
posterior disruption of anastomosis secondary to traumatic 
catheterization have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  1151 Claim

The veteran contends that he developed additional 
disabilities as a result of treatment performed by VA 
following a complete radical retropubic prostatectomy.  The 
veteran believes that the additional disability was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA employees.

The medical evidence indicates that the veteran underwent a 
prostatectomy at VA on June 14, 2004.  The surgery was noted 
to have gone well and no complications were reported at the 
time.  However, on June 20, 2004, the veteran developed a 
moderate to severe leakage of blood and urine and he reports 
that he was advised to go to the emergency room for an 
evaluation.  The veteran contends that he had an incomplete 
pre-admission workup in the emergency room and that his 
catheter was then inappropriately removed.  VA treatment 
records show that multiple attempts were unsuccessfully made 
by two nurses to reinsert the catheter, and a GU team 
eventually reinserted the catheter cystoscopically.  
Following the catheter placement, it was reported that the 
veteran was doing well with no complaints.  The catheter was 
intact with some slight blood tinged urine.  On June 21, it 
was noted that the veteran's staples were intact.  The 
veteran was discharged June 22.  
 
At his follow-up a week later, the veteran again complained 
about urine leakage at meatus, but there was no 
hematuria/clotus, and no pain.  It was noted that the 
veteran's catheter was intact but leakage was noted with 
movement.  The veteran continued to have a persistent small 
leak on the left side at the bladder neck that grew 
progressively smaller, and by July 15 the leak had completely 
resolved.  The veteran's bladder was filled under gravity, 
the catheter was removed, and the veteran was able to void to 
completion.  

Nevertheless, the veteran maintains that since this traumatic 
catheterization he has developed a number of additional 
disabilities.  Specifically, he reports that he now has 
chronic residual pain, lack of bladder control, and spasms, 
and he now needs to wear absorbent undergarments to control 
leakage.  The veteran also reports that he now needs to be 
seated to urinate, and he has been rendered impotent, which 
the veteran attributes to the large amount of scar tissue 
present in his urethra, which he in turn attributes this to 
the multiple attempts at catheter placement by the ER nurses.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and either: 

1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility, and the proximate cause of the disability or 
death was either A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably foreseeable; 
or

2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. 
§ 1151 is to determine whether the veteran has an additional 
disability as a result of a VA procedure.  See 38 C.F.R. § 
3.361. 

The evidence in this case confirms that the veteran has an 
additional disability as the result of a VA procedure, as 
prior to the prostatectomy and subsequent traumatic 
catheterization in June 2004, the veteran did not have 
urinary incontinence, erectile dysfunction, or anastomotic 
urethral stricture.  

However, at the veteran's VA examination in February 2005, 
the examiner diagnosed the veteran with urinary incontinence 
and erectile dysfunction, and then opined that they were 
related to the veteran's radical prostatectomy; and in a 
September 2005 treatment record the veteran was noted to have 
anastomotic urethral stricture.

Given that the medical evidence demonstrates the presence of 
an additional disability, the inquiry turns to whether any 
such additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or whether it was an event that was not 
reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and either (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care or medical or surgical treatment without 
the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

The veteran asserts that his urinary incontinence, erectile 
dysfunction, and anastomotic urethral stricture were the 
result of the traumatic catheterization; however, his claims 
file is void of a medical opinion of record which supports 
his contention.  

The veteran's wife submitted a statement describing a 
conversation that she purportedly had with a doctor in which 
he allegedly suggested that from a review of the veteran's 
treatment records the nurses were inappropriate in making so 
many attempts at inserting a catheter rather than consulting 
an urologist to have the catheter scoped in.  She indicated 
that the doctor did state that he did not believe protocol 
actually stated that an urologist should be called to treat a 
recent prostatectomy patient; or that no more than two 
unsuccessful attempts should be made at insertion of a 
catheter in such a patient.  

The veteran's wife also reported talking to the VA doctor who 
eventually scoped in the catheter, and he reportedly informed 
her that hospital protocol was breached in two ways by the 
emergency room staff: first, only a urologist should have 
attempted to insert a catheter in a prostatectomy patient; 
and, second, if a non-urologist attempted twice 
unsuccessfully to insert a catheter that person should 
immediately stop insertion attempts.

Nevertheless, while the veteran's wife purportedly 
transcribed doctors opinions, neither doctor actually 
submitted a statement himself; and, a lay person's account of 
what a physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Therefore, the two conversations reported by the veteran's 
wife are simply not reliable in absence of actual statements 
from the doctors themselves to prove negligence on the part 
of VA.  

Similarly, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, neither the veteran, 
nor his wife, is medically qualified to provide an opinion as 
to the etiology of the veteran's additional disabilities; or 
as to the standard of medical care.

The veteran underwent a VA examination in February 2005 at 
which the examiner reviewed the veteran's claims file, which 
included VA treatment records covering both surgical 
procedures.  The examiner noted the veteran's radical 
prostatectomy, and subsequent traumatic catheterization; and 
he recorded the veteran's complaints of erectile dysfunction, 
urinary incontinence, and difficulty initiating urination. 
Following an examination, the examiner opined that the 
veteran's urinary incontinence and erectile dysfunction were 
secondary to his radical prostatectomy.  This was the only 
medical opinion of record in the veteran's claims file which 
addressed the additional disabilities and it related both 
erectile dysfunction and incontinence to the prostate surgery 
and not to the traumatic catheterization.

With regard to the anastomotic urethral stricture, the 
veteran's VA urologist in September 2005 stated that the 
veteran's anastomotic urethral stricture was sequelae of his 
traumatic reinsertion of a Foley catheter.  As such, the 
issue must be raised whether this result was the product of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
However, after a review of the medical evidence, the Board 
finds that it is not.  The veteran's urologist noted the 
presence of the anastomotic urethral stricture, but made no 
statement that it was caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault.  Additionally, when the VA underwent his VA 
examination, the examiner did in fact note the veteran's 
complaint that he was having difficulty initiating a urinary 
stream; but he nevertheless concluded that no carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault was shown by the medical records.

The veteran has also raised the allegation that he did not 
give consent for the catheterization, indicating that he was 
sedated; and while he was unconscious, the attempts to 
reinsert the catheter were made.  The veteran's wife 
similarly testified that she was in the room with the veteran 
when he was sedated, and only left the room once the 
catheterization process commenced, and she did not believe 
that the veteran had given consent.

However, in a June 20, 2004 treatment record, the attending 
doctor in the ER indicated that the veteran presented for 
treatment complaining of pain and leaking urine.  The doctor 
indicated that the veteran's problems were discussed and he 
was counseled and advised of side effects of medicines and 
possible drug interactions.  The doctor reported that the 
veteran's questions were answered and that he verbalized 
understanding.  It was then noted that the nurses were unable 
to reinsert the catheter, and that the wife was informed of 
the need to insert the catheter cytoscopically.   

Additionally, the veteran's wife was in the room when the 
veteran was sedated, and she was present when the catheter 
was removed.  She only left once the recatheterization 
commenced.  However, at no time does she indicate that she 
objected to the procedure being conducted, and the veteran 
was clearly sedated in part for the reinsertion of the 
catheter.  There is no probative evidence showing that the 
veteran underwent the catheterization procedure without 
consent.

The final inquiry is whether the additional disability was an 
event not reasonably foreseeable.  In this case, urinary 
incontinence and erectile dysfunction were both linked to his 
radical prostatectomy.  With regard to anastomotic urethral 
stricture, no evidence has been presented to show that it was 
not reasonably foreseeable from a traumatic catheterization.

Therefore, the criteria for a claim under 38 U.S.C.A. § 1151 
have not been met; and, the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, notice was provided by a letter dated in 
January 2005, which informed the veteran of all the elements 
required by the Pelegrini II Court as stated above.  

VA treatment records have been obtained.  Additionally, the 
veteran was provided with a VA examination (the report of 
which has been associated with the claims file).  The veteran 
and his wife also testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability (posterior disruption of anastomosis secondary to 
traumatic catheterization), claimed due to VA treatment, is 
denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


